Circuit Court for Prince George’s County
Case No. CAE 17-06052

                                                                                        IN THE COURT OF APPEALS

                                                                                               OF MARYLAND

                                                                                                       No. 61

                                                                                            September Term, 2018


                                                                                     IN RE SANTOS NOHE LOPEZ PEREZ



                                                                                       Barbera, C.J.
                                                                                       Greene
                                                                                       McDonald
                                                                                       Watts
                                                                                       Hotten
                                                                                       Getty,
                                                                                                                JJ.


                                                                                               ORDER


                                                                                       Filed: January 4, 2019




   Pursuant to Maryland Uniform Electronic Legal
  Materials Act
  (§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                                2019-01-08
                                10:47-05:00


  Suzanne C. Johnson, Clerk
IN RE SANTOS NOHE LOPEZ PEREZ                    *       IN THE

                                                 *       COURT OF APPEALS

                                                 *       OF MARYLAND

                                                 *       No. 61

                                                 *       September Term, 2018


                                  CORRECTED
                                       ORDER

       WHEREAS, counsel for Petitioner has filed an emergency petition for certiorari

and motion for related relief requesting that this Court reverse the Court of Special

Appeals’ dismissal of Petitioner’s appeal as untimely;

       WHEREAS, Petitioner is attempting to obtain Special Immigrant Juvenile Status

(“SIJS”), which, under federal law, he must apply for by his 21st birthday set to occur on

Thursday, January 10, 2019;

       WHEREAS, this case arises from the circuit court’s August 31, 2017, order

denying Petitioner’s request that the court enter the requisite SIJS factual findings,

notwithstanding the uncontested evidence in the record demonstrating that Petitioner

suffered parental abuse and neglect;

       WHEREAS, after the circuit court denied Petitioner’s motion to alter or amend that

judgment on September 26, 2017, Petitioner filed a notice of appeal on October 12, 2017,

that but for counsel’s failure to include a Certificate of Service would have been timely;

       WHEREAS, counsel filed a corrected notice of appeal on October 27, 2017;
       WHEREAS, the Court of Special Appeals decided the case 418 days after the

appeal was noted;

       WHEREAS, the due process concerns underlying Maryland Rule 1-323 are not

implicated here because Petitioner’s parents, who reside in Guatemala, previously waived

service and do not contest Petitioner’s allegations of abuse and neglect;

       WHEREAS, Petitioner is left without recourse to redress counsel’s deficient

conduct and, through no fault of his own, may face severe hardship if the Court of Special

Appeals’ decision stands;

       WHEREAS, in light of the above, this Court, in separate order, granted the petition

for certiorari in the above-entitled case;

       NOW, therefore, it is this 4th day of January 2019,

       ORDERED, by the Court of Appeals of Maryland, a majority of the Court

concurring, that the judgment of the Court of Special Appeals be reversed in the interest of

justice; and it is further

       ORDERED, that this case be remanded to the Court of Special Appeals with the

instruction that the August 31, 2017 order of the Circuit Court for Prince George’s County,

Docket Entry No. 15, be vacated and, further, that the case be remanded to the Circuit Court

to enter forthwith an amended order that includes the following factual findings: (1)

Petitioner is an unmarried individual under the age of 21, (2) Petitioner has been placed

under the custody of an individual appointed by the court, (3) the court has jurisdiction
under Maryland law to make determinations about Petitioner’s custody and care, (4)

reunification with Petitioner’s parents is not viable due to the unrefuted evidence of abuse

and neglect, and (5) it is not in Petitioner’s best interest to return to Guatemala; and it is

further

          ORDERED, that this order be satisfied with haste, as Mr. Perez faces the imminent

deadline of January 9, 2019, to submit his SIJS application. This order pertains solely and

exclusively to the extraordinary and exigent circumstances of this case. All costs are

waived. Mandate to issue forthwith.




                                                      /s/ Mary Ellen Barbera
                                                             Chief Judge